Citation Nr: 0903706	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.	Entitlement to an increased initial evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling from June 27, 2005 to 
September 21, 2006. 

2.	Entitlement to an increased evaluation for PTSD, evaluated 
as 50 percent disabling from September 22, 2006 2006.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  The veteran is a combat veteran with service 
in Vietnam.  He received the National Defense Service Medal, 
the Vietnam Campaign Medal, the Vietnam Gallantry Cross with 
Palm, the Vietnam Service Medal, the Army Commendation Medal, 
the Vietnam Civic Actions Medal and a Good Conduct Medal. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona granting service connection for PTSD and 
assigning a 30 percent evaluation effective from June 27, 
2005 and from a November 2006 rating decision increasing the 
evaluation to 50 percent effective from September 22, 2006.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional medical evidence from the 
veteran during the hearing consisting of a letter from a VA 
psychologist.  During the hearing, the veteran waived his 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Since June 27, 2005, PTSD was manifested by occupational 
and social impairment with deficiencies in work, school and 
social relations, including impaired judgment; depressed 
mood; suicidal and homicidal ideation; panic attacks; 
impaired impulse control; memory problems; difficulty in 
adapting to stressful circumstances; isolation and inability 
to establish and maintain effective relationships; but no 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living; or disorientation to time or place.  


CONCLUSIONS OF LAW

1.	The criteria for an initial 70 percent evaluation for 
service connected PTSD have been met for the period from June 
27, 2005 to September 21, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.	The criteria for a 70 percent evaluation for service 
connected PTSD have been met for the period from September 
22, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in July 2005 
regarding his claim for service connection for PTSD.  This 
letter addressed the notice elements and was sent prior to 
the initial AOJ decision in this matter.  After service 
connection was granted, the veteran appealed the initial 
evaluation, and in October 2006 another VCAA letter was sent 
to the veteran.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Additionally, the October 2006 letter included the notice 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In Dingess, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Although the October 2006 letter was after the initial 
decision in this matter, this was not prejudicial to the 
veteran as service connection was granted.  Additionally, the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a rating decision in November 2006, an 
April 2007 statement of the case and a July 2007 supplemental 
statement of the case.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in October 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is currently evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  The RO 
assigned a 30 percent evaluation effective June 27, 2005 and 
a 50 percent evaluation effective September 22, 2006.  In 
this case, the Board is granting a 70 percent evaluation for 
the entire period on appeal and finds that stage rating are 
not appropriate.  Therefore, the Board will address the 
veteran's symptoms of PTSD in their entirety since June 27, 
2005.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Two letters from the veteran's VA psychologist are associated 
with the claims file.  In the April 2007 and April 2008 
letters the psychologist indicated that the veteran's PSTD 
symptoms significantly impacted his daily life.  The 
psychologist had treated the veteran since October 2005.  The 
veteran had impaired judgment regarding establishing 
effective relationships.  The veteran's social impairment 
left the veteran feeling isolated, angry and defective.  The 
veteran was unable to maintain a healthy intimate 
relationship.  He also had difficulty in work environments, 
including believing that there was a conspiracy to try to 
fire him.  He had physical altercations at work and engaged 
in passive aggressive techniques, such as not complying with 
regulations just to spite his superiors.  He often argued 
with supervisors.  He was rageful and vengeful toward others 
he worked with and felt like they were against him.  The 
veteran would unconsciously seek out confrontations.  The 
psychologist opined that the veteran's interpersonal 
difficulties significantly impacted the veteran's life.  

In an October 2006 VA Compensation and Pension Examination, 
the veteran was irritable and impatient.  His eye contact was 
poor throughout the interview and he became tearful.  At the 
time of the examination, the veteran had received counseling 
for 2 years.  The veteran's symptoms included verbal anger, 
daily crying, poor sleep and vague suicidal ideation.  The 
veteran also has panic attacks, nightmares and night sweats 
about twice a week.  The veteran had frequent intrusive 
thoughts about combat during the day, poor concentration and 
short term memory problems.  The veteran's physical symptoms 
included acid stomach, diarrhea and pain in his stomach.   He 
avoided talking or thinking about combat, the VA, news about 
the Iraq War, car accidents, close supervision, crowds, long 
lines, heavy traffic, combat movies, children crying and 
funerals.  The veteran avoided his PTSD symptoms through 
alcohol and very hard work.  The Gulf War exacerbated his 
symptoms.  

The veteran had never been married and had no children.  He 
never had a live-in relationship.  His longest relationship 
after Vietnam was 2 months.  The veteran stated that he did 
not like to be touched and was not affectionate.  He was also 
startled if someone attempted to hug him and was emotionally 
distant.  

In school, the veteran could not relate to other students and 
had difficulty concentrating.  He worked for the postal 
service for 35 years and retired in October 2005.  The 
veteran hit a customer at work and was fired a year before he 
retired, then rehired.  He had problems at work with his 
supervisors and would cry at work.  Since his retirement, he 
became active in a drug and alcohol rehabilitation center.  
The veteran drank and smoked heavily immediately after 
Vietnam, but stopped at age 32.  The veteran had 2 close 
friends, who were also veterans.  He stated that he did not 
do anything for fun or for pleasure.  

During the examination, the veteran was fully oriented.  His 
affect was flat and his mood was anxious, tearful and 
irritable.  His though process was linear and goal-oriented, 
with no evidence of psychosis.  His speech was slightly 
pressured at times.  His judgment was impaired and his 
insight was improving with recent treatment.  His memory and 
concentration were diminished.  The veteran had some vague 
suicidal and homicidal ideation without plan or intent.  The 
veteran was diagnosed with severe chronic PTSD and assigned a 
GAF of 45, with the highest GAF in the past year of 55.  The 
examiner concluded that the symptoms of PTSD affected most 
areas of the veteran's life.  The examiner found that his 
symptoms were increasing in severity since the veteran 
stopped working.  

The Board also acknowledges the lay statements associated 
with the claims file.  The statements reiterated the impact 
that PTSD had on the veteran's life.  The veteran would 
isolate himself, distrust others, have problems with anger 
and supervisors, and was unable to have social relationships.  

Based on the foregoing, the Board finds that a 70 percent 
rating is appropriate in this case.  The veteran was 
significantly impacted by his symptoms of PTSD.  He was 
impaired in his occupation, as shown by his strained 
relationships with coworkers, customers and supervisors.  
Socially, he was impaired as he never was able to maintain a 
healthy, long-term or intimate relationship.  He would 
isolate himself and had limited friends.  He was also unable 
to attend school due to concentration issues.  He had 
impaired judgment, memory problems and depressed mood.  He 
had suicidal ideation and homicidal ideation.  He had panic 
attacks and impaired impulse control.  He also had difficulty 
in adapting to stressful situations.  Although the veteran 
did not have obsessional rituals, intermittently illogical 
speech or spatial disorientation, the Board finds that the 
disability picture is most accurately portrayed in a 70 
percent evaluation.  

The Board also reviewed the VA treatment records, including a 
psychological assessment dated in February 2005.  This 
assessment is consistent with the findings of the October 
2006 VA examination.  For this reason, the Board finds that 
the veteran is entitled to a 70 percent evaluation for the 
entire time period involved in this appeal and staged ratings 
are not warranted.  See Fenderson, supra.

The Board finds that the veteran is not entitled to a 100 
percent evaluation because he did not have gross impairment 
in thought processes or communication.  He also did not have 
persistent delusions or hallucinations.  The veteran 
maintained the ability to perform activities of daily living, 
including assisting in an alcohol and rehabilitation center.  
He was not disoriented to time or place.  Therefore, a 100 
percent evaluation is not appropriate at this time.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran testified that he was retired from the postal service 
since October 2005 and is currently volunteering at a 
rehabilitation center.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

A 70 percent evaluation is granted for PTSD from June 27, 
2005 to September 21, 2006. 

A 70 percent evaluation is granted for PTSD from September 
22, 2006. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


